Citation Nr: 0627078	
Decision Date: 08/28/06    Archive Date: 09/06/06

DOCKET NO.  02-00 939A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  What evaluation is warranted for Hepatitis C from 
November 30, 2000 to January 31, 2002?

2.  What evaluation is warranted for Hepatitis C from 
February 1, 2002 to August 31, 2002?

3.  What evaluation is warranted for Hepatitis C from 
September 1, 2002?

4.  Is an extraschedular evaluation warranted for Hepatitis C 
for any period since November 30, 2000?


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Grabia, Counsel


INTRODUCTION

The veteran served on active duty from February 1973 to 
August 1975.  She had additional period of service with the 
Pennsylvania Army National Guard, but she was released from 
that service due to misconduct and the "abuse of illegal 
drugs."

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a   September 2001 rating decision 
from the Department of Veterans Affairs (VA) Regional Office 
(RO) in Pittsburgh, Pennsylvania, which granted service 
connection for Hepatitis B and C.  Noncompensable ratings 
were assigned effective September 5, 2000 for Hepatitis C; 
and from November 30, 2000 for Hepatitis B.

By rating action in December 2001, the RO combined the 
veteran's hepatitis B and C disabilities and assigned a 
single, 20 percent evaluation therefor, effective from 
November 30, 2000, under hepatitis C. 

Subsequent rating decisions on unrelated issues reflect 
separate grants of service connection for each of hepatitic 
disorder, with a noncompensable rating for hepatitis B, and a 
20 percent rating assigned for hepatitis C, each effective 
from November 30, 2000.

A Board hearing was held in February 2003.  A transcript is 
in the claims file.  

The Board in October 2003 dismissed the claim of entitlement 
to an increased evaluation for Hepatitis B, and remanded the 
remaining claim for additional development.  The case has now 
been returned to the Board.

As the veteran has perfected an appeal to the initial rating 
assigned following the grant of service connection the Board 
has characterized the issue in accordance with the decision 
in Fenderson v. West, 12 Vet. App. 119, 126 (1999) (appeals 
from original awards are not to be construed as claims for 
increased ratings), which requires consideration of the 
evidence since the effective date of the grant of 
compensation.

A review of the record shows that in July 2004 VA outpatient 
clinic records the appellant raised the issue of entitlement 
to service connection for post traumatic stress disorder, and 
that in August 2004, she raised the issue of entitlement to a 
total disability evaluation based on individual 
unemployability.  These issues, however, are not currently 
developed or certified for appellate review.  Accordingly, 
they are referred to the RO for appropriate consideration.  

The issue of entitlement to an extraschedular evaluation for 
service connection for Hepatitis C since November 30, 2000, 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  

 
FINDINGS OF FACT

1.  Between November 30, 2000 and July 1, 2001, Hepatitis C 
was not productive of minimal liver damage with associated 
fatigue, anxiety, and gastrointestinal disturbance of a 
lesser degree and frequency than that required for a 60 
percent evaluation under 38 C.F.R. § 4.114, Diagnostic Code 
7345 (2001), and it did not necessitate dietary restriction 
or other therapeutic measures.

2.  From July 2, 2001 through January 31, 2002, and since 
September 1, 2002, the veteran's hepatitis C was and is 
productive of not more than disablement compatible with 
symptoms of daily fatigue, malaise, and anorexia (without 
weight loss or hepatomegaly), requiring dietary restriction 
or continuous medication, or; incapacitating episodes (with 
symptoms such as fatigue, malaise, nausea, vomiting, 
anorexia, arthralgia, and right upper quadrant pain) having a 
total duration of at least two weeks but less than four weeks 
during the past 12 months.  

3.  Between February 1, 2002 and August 31, 2002, the 
appellant was Interferon therapy for Hepatitis C, and during 
that therapeutic course she suffered from near- constant 
debilitating symptoms such as fatigue, malaise, nausea, 
vomiting, anorexia, arthralgia, and right upper quadrant 
pain.


CONCLUSIONS OF LAW

1.  The criteria for schedular rating in excess of 20 percent 
for hepatitis C were not met between November 30, 2000 and 
January 31, 2002, and they have not been met since September 
1, 2002.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. § 4.114, Diagnostic Code 7345 (2001); 38 C.F.R. §§ 
3.102, 3.159, 3.321, 3.326, 4.1, 4.3, 4.7, 4.10, 4.114, 
Diagnostic Code 7354 (2005). 

2.  Between February 1, 2002 and August 31, 2002, the 
criteria for a 100 percent schedular evaluation for Hepatitis 
C were met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 
C.F.R. §§ 3.102, 3.159, 3.321, 3.326, 4.1, 4.3, 4.7, 4.10, 
4.114, Diagnostic Code 7354.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a 
duty to notify the claimant of the information and evidence 
needed to substantiate and complete a claim, i.e., evidence 
of veteran status; existence of a current disability; 
evidence of a nexus between service and the disability; the 
degree of disability, and the effective date of any 
disability benefits.  The veteran must also be notified to 
submit all evidence in her possession, what specific evidence 
she is to provide, and what evidence VA will attempt to 
obtain.  VA thirdly has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  This 
includes obtaining all relevant evidence adequately 
identified in the record, and in some cases, affording VA 
examinations.  38 U.S.C.A. § 5103A. 

In this case, there is no issue as to providing an 
appropriate application form or completeness of the 
application.  Written notice provided in the December 2001 
statement of the case, amongst other documents considered by 
the Board, generally fulfills the provisions of 38 U.S.C.A. § 
5103(a), save for a failure to provide notice addressing the 
type of evidence necessary to establish an effective date for 
the disability on appeal.  The claim was readjudicated in a 
December 2005 supplemental statement of the case.  The 
failure to provide notice of the type of evidence necessary 
to establish an effective date for the disability on appeal 
is harmless because the Board has determined that, except for 
the period between February 1, 2002 to August 31, 2002, the 
preponderance of the evidence is against the claim for a 
higher initial rating to be assigned for hepatitis C.  Hence, 
any questions regarding what effective date would be assigned 
are moot.

As for the period between February 1, 2002 and August 31, 
2002, the Board in this decision grants the maximum schedular 
rating authorized by law, and there is no competent evidence 
which would suggest entitlement to the benefit granted in 
this appeal prior to February 1, 2002.  

The record also shows that the veteran has been afforded a 
meaningful opportunity to participate in the adjudication of 
her claim, to include the opportunity to present pertinent 
evidence and testimony.  Thus any error in the timing of the 
notice provided was harmless, the appellant was not 
prejudiced, and the Board may proceed to decide this appeal.  
Simply put, there is no evidence that any VA error in 
notifying the appellant that reasonably affects the fairness 
of this adjudication.  ATD Corp. v. Lydall, Inc., 159 F.3d 
534, 549 (Fed. Cir. 1998). 

VA has secured all available pertinent evidence and conducted 
all appropriate development.  There is no pertinent evidence 
which is not currently part of the claims file.  Hence, VA 
has fulfilled its duty to assist the appellant.  

Higher Initial Evaluation

The veteran and her representative contend that the service-
connected hepatitis C is manifested by symptomatology that 
warrants the assignment of a rating in excess of 20 percent.  
It is requested that the veteran be afforded the benefit of 
the doubt.

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practically 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected 
disability is rated on the basis of specific criteria 
identified by Diagnostic Codes.  38 C.F.R. § 4.27.  In cases 
where the original rating assigned is appealed, it is 
necessary to determine whether she has at any time since her 
original claim met the requirements for a higher disability 
rating. Fenderson v. West, 12 Vet. App. 119 (1999).

After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  38 
C.F.R. § 4.3.  Regulations require that where there is a 
question as to which of two evaluations is to be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating. Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7.

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

Lay statements are deemed competent evidence with regard to 
the description of the veteran's symptoms.  However, these 
statements must be considered with the clinical evidence of 
record in conjunction with the pertinent rating criteria 
previously set forth.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).

While in appellate status the schedular criteria for rating 
Hepatitis C were amended effective July 2, 2001.  The United 
States Federal Circuit Court of Appeals has held that VA may 
only apply the old rating criteria to the term prior to the 
regulatory change.  Effective the date of change the new 
criteria must be applied.  Kuzma v. Principi, 341 F.3d 1327 
(Fed. Cir. 2003).  

Accordingly, prior to July 2, 2001, hepatitis was assigned a 
noncompensable rating when it was healed and nonsymptomatic.  
A 10 percent rating was assigned where there was demonstrable 
liver damage with mild gastrointestinal disturbance.  A 30 
percent rating was authorized for minimal liver damage with 
associated fatigue, anxiety, and gastrointestinal disturbance 
of lesser degree and frequency but necessitating dietary 
restriction or other therapeutic measures.  38 C.F.R. § 
4.114, Code 7345 (2001). 

Effective July 2, 2001, Hepatitis C was rated under 38 C.F.R. 
§ 4.114, Diagnostic Code 7354.  That Code provides a 20 
percent evaluation for symptoms of daily fatigue, malaise, 
and anorexia (without weight loss or hepatomegaly), requiring 
dietary restriction or continuous medication, or; 
incapacitating episodes (with symptoms such as fatigue, 
malaise, nausea, vomiting, anorexia, arthralgia, and right 
upper quadrant pain) having a total duration of at least two 
weeks but less than four weeks during the past 12 months.  

A 40 percent rating is warranted for daily fatigue, malaise, 
and anorexia, with minor weight loss and hepatomegaly, or; 
incapacitating episodes (with symptoms such as fatigue, 
malaise, nausea, vomiting, anorexia, arthralgia, and right 
upper quadrant pain) having a total duration of at least four 
weeks, but less than six weeks, during the past 12-month 
period.  Id.

A 60 percent rating is assigned for daily fatigue, malaise, 
and anorexia, with substantial weight loss (or other 
indication of malnutrition), and hepatomegaly, or; 
incapacitating episodes (with symptoms such as fatigue, 
malaise, nausea, vomiting, anorexia, arthralgia, and right 
upper quadrant pain) having a total duration of at least six 
weeks during the past 12-month period, but not occurring 
constantly.  Id.

Finally, a 100 percent rating is assigned for near- constant 
debilitating symptoms (such as fatigue, malaise, nausea, 
vomiting, anorexia, arthralgia, and right upper quadrant 
pain).  Id.  

"Incapacitating episode" means a period of acute signs and 
symptoms severe enough to require bed rest and treatment by a 
physician. 38 C.F.R. § 4.115, Diagnostic Code 7354 (Note (2)) 
(2005).

Analysis/Background

In January 2001, the veteran had an initial visit to a VA 
outpatient Hepatitis C clinic.  She learned that she was 
Hepatitis C positive in September 2000, and she discussed 
possible modes of transmission.  She reported a three month 
history of fatigue, and a history of jaundice in 1980-81.  
Abdominal pain was denied.  The appellant denied a history of 
depression and suicidal ideation.  Physical examination 
revealed a soft, nontender abdomen.  There were no ascities, 
and the liver's edge was not palpable.  Liver function 
studies showed normal ALT and AST levels.  

At a VA examination on July 3, 2001, the examiner noted that 
the veteran was diagnosed with hepatitis A in service in 1974 
in Germany.  She was hospitalized and treated for a week.  In 
1980, the veteran was hospitalized and treated for hepatitis 
B for a week.  In August 2000, she was diagnosed with 
hepatitis C.  The examiner noted that the veteran had many 
risk factors for hepatitis C including a blood transfusion 
prior to 1992; a history of intravenous drug and nasal 
cocaine abuse; tattoos in service; and a needle stick about 
ten years prior.  In addition she was a licensed embalmer 
from 1988 to 1994.  She denied jaundice and abdominal pain 
but did complain of variable fatigue.  

Physical examination revealed that the appellant was well 
developed, and not in acute distress.  She was 5 foot 4 
inches tall and weighed 118 pounds.  Her eyes were equal and 
reactive to light.  No retinopathy was present.  The abdomen 
was soft, non tender with no organomegaly.  There was no 
upper or lower extremity edema.  Neurologic coordination was 
adequate and sensory functions appeared intact. Deep tendon 
reflexes and superficial reflexes were physiologic.  No liver 
damage was reported, and the appellant specifically denied a 
history of depression or anxiety  She further denied a 
history of abdominal pain, bowel habit changes, melena or 
jaundice.  The examiner judged her weight to be stable.

VA Medical Center records dated in February 2002 note that 
the veteran was about to begin treatment with Interferon.  

Medical records dated between 2001 and 2003 from the 
University of Pittsburgh Medical Center note that between 
February and August 2002, the appellant participated in a 24 
week treatment program of pegylated Interferon and Ribavirin.  
While she ultimately had a complete biochemical and virologic 
response to the treatment, a February 2003 letter from the 
University of Pittsburgh Medical School stated that during 
her treatment course the veteran suffered from severe 
abdominal pain, respiratory dysfunction, chronic fatigue 
syndrome, and a thirty percent loss of body weight.  Further, 
during this course, she could not lift more than five pounds, 
and even lifting that weight was limited in duration.  
Finally, the appellant required frequent rest periods.

At a February 2005 VA examination the veteran noted a history 
of Interferon treatment for six months in 2002.  A liver 
biopsy in June 2001 revealed fibrosis.  She had also been 
treated for osteoporosis, degenerative joint disease, 
anxiety, hyperlipidemia, depression, and gastroesophageal 
reflux disease.  Her current medications included nutritional 
supplements.  She apparently had a lot of difficulty with 
Interferon due to nausea, and weakness.  There had been no 
recent exacerbations.  

Her current complaints were extreme fatigue, weakness, joint 
pain, cephalgia, muscle aches, low back pain, dry eyes, 
occasional right upper quadrant pain, and anorexia.  Her last 
examination revealed undetectable levels of the Hepatitis C 
virus.  Her current weight was 122 pounds and there were no 
residuals of malnutrition or vitamin deficiency.  She 
reported incapacitating episodes for about one week twice a 
year necessitating resting.  She was not currently under any 
treatment program except for diet, Ensure, and vitamins.  She 
walked 30 minutes daily and her weight was stable.

Physical examination revealed a well developed, thin veteran 
who did not appear in any acute distress.  Her current weight 
was 122.  Her skin was dry and warm.  She had dry eyes and 
used artificial tears daily.  No significant lymphadenopathy 
or jugular venous distention was found.  The chest was clear 
to auscultation and percussion.  The veteran's heart sounds 
were fair, and there were no murmurs or cardiac enlargement.  
The abdomen was soft, non tender with no organomegaly.  There 
was no upper or lower extremity edema, ulcerations, tremors, 
or deformities.  There were some complaints of arthralgia, 
joint pain, and muscle aches especially in the knees.  There 
was, however, no limitation in the range of motion and no 
swelling.  There was some bilateral knee crepitation on 
flexion.  The veteran had a history of osteoporosis and used 
Fosamax for back pain.  There was minimal tenderness in the 
paravertebral area on palpation. Lumbar motion was to 90 
degrees; and, lateral flexion was to 20 degrees.  The 
veteran's neurological coordination was adequate, her sensory 
function was intact, and deep tendon reflexes were normal.  
The examiner diagnosed hepatitis C with residuals, 
degenerative joint disease, hyperlipidemia, 
depression/anxiety, chronic lower back pain, and, 
osteoporosis.  

The examiner noted that the hepatitis C affected the 
veteran's social life and occupation.  She lived with her 
mother.  It was noted that she had not been employed for 
several years, but was not receiving Social Security 
Administration benefits. The veteran was an avid sports fan 
but because of fatiguability was unable to do much.  She 
could walk for about twenty minutes daily at a slow pace. 

By November 2005, the appellant requested to be discharged 
from the Hepatitis C clinic, as she was "cured" of the 
illness.

Analysis

As noted above, prior to July 2, 2001, a 30 percent 
evaluation was warranted when there was evidence of minimal 
liver damage with associated fatigue, anxiety, and 
gastrointestinal disturbance of lesser degree and frequency 
than that required for a 60 percent rating but necessitating 
dietary restriction or other therapeutic measures.  In this 
respect, when examined by VA in January 2001, she described a 
three month history of fatigue.  Significantly, no evidence 
of liver damage or anxiety was noted, the appellant's diet 
was not restricted, and there was no evidence of any 
gastrointestinal disturbance.  In light of the foregoing, the 
Board does not find a basis for a 30 percent evaluation 
during the period prior to July 2, 2001.

As to the appellant's disorder from July 2, 2001 to January 
31, 2002, the record shows that when examined by VA in July 
2001, the veteran was well developed, not in any distress, 
and she weighed 118 pounds.  There were no abdominal 
abnormalities, and no evidence of hepatosplenomegaly, 
tenderness, distention, ascites, palmar erythema, spider 
angiomata, or any other stigmata of liver disease.  Further, 
while she reported variable fatigue, there is no evidence 
that she suffered from daily fatigue or incapacitating 
episodes.  Hence, the clinical record does not show a basis 
for an increased evaluation during this term.

Significantly, however, beginning on or about February 1, 
2002, the appellant began a twenty-four week course of 
Interferon therapy.  While she ultimately had a complete 
biochemical and virologic response to the treatment, during 
the course of that treatment the record shows that she 
suffered from severe abdominal pain, respiratory dysfunction, 
chronic fatigue syndrome, and a thirty percent loss of body 
weight.  Further, she could not lift more than five pounds, 
and even lifting that weight was limited in duration.  
Finally, the appellant required frequent rest periods.  In 
light of the severity of her symptoms during the period from 
February 1, 2002 to August 31, 2002, the Board finds that the 
appellant's Hepatitis C was 100 percent disabling during that 
term.  That is, the Board finds that during the term from 
February 1 to August 31, 2002, the appellant's Hepatitis C 
caused near- constant debilitating symptoms such as fatigue, 
malaise, nausea, vomiting, anorexia, arthralgia, and right 
upper quadrant pain.

Significantly, by the end of her treatment course the 
appellant symptoms had significantly improved.  While the 
veteran reported fatigue, joint pain, cephalgia, muscle 
aches, back pain, and dry eyes in February 2005; physical 
examination revealed that the appellant had gained weight, 
and incapacitating episodes were now manifested about twice a 
year, with each episode lasting about one week.  The veteran 
was not on a current treatment program other than diet and 
vitamins.  It is further noted that by November 2005, the 
appellant was discharged from the Hepatitis C clinic because 
of her complete biochemical and virologic response.  In light 
of the foregoing, the Board finds that from September 1, 
2002, to the present that the appellant's Hepatitis C has not 
been manifested by more than disablement compatible with 
symptoms of daily fatigue, malaise, and anorexia (without 
weight loss or hepatomegaly), requiring dietary restriction 
or continuous medication, or; incapacitating episodes (with 
symptoms such as fatigue, malaise, nausea, vomiting, 
anorexia, arthralgia, and right upper quadrant pain) having a 
total duration of at least two weeks but less than four weeks 
during the past 12 months.

In reaching the above conclusions, the Board did not overlook 
the veteran's and her representative's written statements to 
the RO or the claimant's personal hearing testimony.  While 
lay witnesses are competent to describe experiences and 
symptoms that result therefrom, because lay persons are not 
trained in the field of medicine, they are not competent to 
provide medical opinion evidence as to the current severity 
of a disability.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).  Therefore, the veteran's statements, as well 
as those of her representative, addressing the severity of 
the claimant's hepatitis C are not probative evidence as to 
the issue on appeal.

The Board also considered the doctrine of reasonable doubt.  
However, except to the extent that the appeal is allowed, the 
preponderance of the evidence is against the veteran's claim, 
and the doctrine is not for application.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  


ORDER

From November 30, 2000 to January 31, 2002, an evaluation in 
excess of 20 percent was not warranted for Hepatitis C.

From February 1, 2002 to August 31, 2002, Hepatitis C 
warranted a 100 percent evaluation subject to the laws and 
regulations governing the award of monetary benefits.

Since September 1, 2002, an evaluation in excess of 20 
percent for Hepatitis C is not warranted.


REMAND

In the Board's October 2003 remand, the RO was ordered to 
adjudicate the issue of entitlement to an extraschedular 
evaluation, including staged extraschedular rating, for 
Hepatitis C since November 30, 2000.  A review of the record 
reveals that this was not accomplished.  Hence, further 
development is required.

Accordingly, this case is REMANDED for the following action:

The RO must adjudicate the issue of 
entitlement to an extraschedular 
evaluation, including a staged 
extraschedular rating, for Hepatitis C 
since November 30, 2000.  If the benefit 
sought on appeal remains denied, the 
appellant and her representative must be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain 
notice of all relevant actions taken, and 
all applicable laws and regulations 
considered pertinent to the issue on 
appeal.  A reasonable period of time 
should be allowed for response. 

The appellant has the right to submit additional evidence and 
argument on the matter remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


